Dismissed and Memorandum Opinion filed August 26, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00515-CV
____________
 
QUINTONNA PAPPILLION, Appellant
 
V.
 
HARRIS COUNTY, Appellee
 

 
On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 939222
 

 
MEMORANDUM
OPINION
This appeal is from a judgment signed May 14, 2010.  No clerk’s
record has been filed.  The clerk responsible for preparing the record in this
appeal informed the court appellant did not make arrangements to pay for the
record.  
On July 26, 2010, notification was transmitted to all parties
of the court’s intention to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment.  See Tex. R. App. P. 37.3(b).
Appellant has not provided this court with proof of payment
for the record. Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Frost, and Brown.